DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant argues that the cited art at least fails to disclose the insulating material that comprises boron nitride. 
Examiner notes that the previously recited limitations has boron nitride listed at 0-10 wt% (See previous claims 11 and 21). The currently proposed claim amendments recite boron nitride at greater than 0 wt% and less than or equal to 50 wt%. Thus, the scope of the claims has been changed in a manner that was not previously considered. 
Applicant notes that independent claims 1 and 12 recite in part, “applying a silicon-based insulating material against at least a portion of previously densified outer surfaces of the component layup to form an insulated layup.” The environment created by the insulating material prevents, minimizes or reduces the overall loss of silicon from the original CMC component due to volatilization during subsequent processing, as well as prevents, minimizes or reduces the formation of porosity within the new CMC component. Applicant disagrees that Rosevear remedies the disclosure deficiencies of Kebbede and that it would have been obvious to one having ordinary skill in the art to combine the disclosures of Kebbede and Rosevear. 
It is noted that the conformable locating aperture system of Rosevear is used to bond a CMC component to a previously cured CMC component. Moreover, the caul, which represents the system becomes part of the final component (Column 3, lines 1-68; Column 4, lines 1-45). Thus, it appears that Rosevear is performing a process similar to that described in Kebbede with the addition of using a caul plate that appropriately locates the uncured part onto the cured part for curing. Examiner believes that given the similarities in the processes described in Rosevear and Kebbede, one of ordinary skill in the art would be motivated to use the caul in Kebbede to properly locate the uncured part onto the cured component for curing. 
Applicant argues that Rosevear discloses silicone materials used in the overall process. Rosevear explicitly acknowledges that the silicone side formers are distinct from the caul. 
Examiner notes that the claims require that the insulating material is silicon-based, not silicone-based. Thus, Applicant is arguing limitations which do not appear in claim 1. 

Response to Amendment

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
For purposes of appeal, the claims will not be entered. They contain new issues (see above) that would require further search and/or consideration. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745